Citation Nr: 1741330	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-31 043 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected diabetes mellitus.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to July 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Philadelphia, Pennsylvania RO.  In September 2014, a hearing was held before the undersigned in Washington D.C.; a transcript of the hearing is in the record.  In May 2015, September 2015, and February 2016, the Board remanded the matter for additional development.


FINDING OF FACT

Competent medical evidence establishes that the Veteran's unspecified depressive disorder was, at least in part, caused by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Secondary service connection for a depressive disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as service connection for a psychiatric disability is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  





Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection is warranted for a disability that was caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  The Veteran has established service connection for type 2 diabetes mellitus.

The Veteran contends that he has a psychiatric disability secondary to his service-connected diabetes mellitus.  His STRs are silent for complaints, treatment, findings, or diagnosis of a psychiatric disability.  His service records note that he repeatedly committed petty offenses and was a habitual shirker; he demonstrated on numerous occasions complete defiance of authority by being absent without proper authority, being disrespectful, and disappropriation of government property.  He received five Article 15s, and was discharged for unfitness after serving for 1 year and 8 months, under other than honorable conditions.  His character of discharge was later upgraded to under honorable conditions.  The STRs include a February 1971 psychiatric evaluation in connection with administrative board proceedings, at which time the diagnoses included immature passive aggressive personality, chronic, moderate, manifested by difficulty with authority; and moderate stress due to duties in Vietnam: no impairment.  The examiner opined there was no psychiatric disease or defect which warranted disposition through medical channels and further rehabilitative efforts would not be effective.

On August 2011 VA treatment, the Veteran reported that he was in a position where he took the lives of others in the military.  The treating psychiatrist noted the Veteran's report that from 1968 to 1969, he was a supply person stationed in Saigon but he was given orders to shoot people, and he shot and killed a lot of people, which was the source of his nightmares.  The Veteran reported seeing heads being blown off through a gun scope and seeing body parts flying in his nightmares and flashbacks.  He reported that he had experienced symptoms for the previous 6 to 7 years but thought he had a handle on them.  The diagnostic impressions included PTSD/depressive disorder not otherwise specified, and history of alcohol dependence and cannabis abuse.  On September 2011 VA treatment, the Veteran spoke at length about his history of having killed people in combat.  On May 2012 VA treatment, the Veteran reported that he promised himself after serving in Vietnam that he would never hurt, kill or maim another person, although he used to find it enjoyable.

On October 2012 VA examination, the examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria and he did not have a mental disorder that conforms with DSM-IV criteria.  No diagnosis was given.  The Veteran reported that he first sought mental health treatment the previous year because he had trouble sleeping.  He reported that he had worked in supply and served his turn doing guard duty at night but they were never attacked; he had never fired his weapon at anyone.  He also denied mortar or rocket attacks on his base as well as any direct combat experience.  He reported that he was at another base a couple of times where there were mortar attacks but did not see anyone injured in these attacks.  He reported that his worst experience in Vietnam was witnessing an accident when a GI rolled his truck over a hill and was killed, though he did not know the driver; the examiner opined that this stressor was adequate to support a diagnosis of PTSD but was not related to the Veteran's fear of hostile military or terrorist activity.  Regarding the stressor of coming under mortar and sniper fire on a few occasions, the examiner that this stressor was adequate to support a diagnosis of PTSD and was also related to the Veteran's fear of hostile military or terrorist activity.  The examiner opined that the Veteran did not report or endorse sufficient symptoms in severity or frequency to meet the criteria for PTSD or any other mental disorder; the examiner opined that the Veteran was not considered a reliable historian, which may be a factor for the differing conclusions and diagnoses in the Veteran's recent medical record.

On July 2013 VA examination, the examiner noted that the Veteran presented with a very inconsistent history, and the symptoms and history he provided on examination did not meet the criteria for a diagnosis of PTSD.  The examiner noted that the outpatient treatment providers largely depend on the Veteran's self-report, and his PTSD diagnosis has been based on his report of combat experiences which he had later recanted.  The examiner noted the Veteran's reports on treatment of serving in Vietnam in 1968 to 1969, being given orders to shoot people, and killing a lot of people.  The examiner noted that the Veteran was not in the military in 1968, as he entered the service in November 1969 and served in Vietnam in 1970-1971, not 1968-1969.  The examiner further noted the Veteran's later report that he had never fired his weapon and never killed anyone.  The Veteran reported that his stressor experience in Vietnam occurred while he was driving in a convoy and someone else's water tanker slid down a hill, smashing the cab; he reported that on another occasion, his convoy came under sniper fire.  Regarding the stressor of witnessing a serious motor vehicle accident while driving in a convoy, the examiner opined that it is adequate to support the diagnosis of PTSD but is not related to the Veteran's fear of hostile military or terrorist activity.  Regarding the stressor of coming under sniper fire once while driving in a convoy, the examiner opined that it is adequate to support the diagnosis of PTSD and is related to the Veteran's fear of hostile military or terrorist activity.  The examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria and that the Veteran did not have a mental disorder that conforms with DSM-IV criteria; no mental disorder was diagnosed.

At the September 2014 hearing, the Veteran testified that when he served in Vietnam, he was first stationed with the 548 Light Maintenance Company; after about four months, he was transferred to the 512th Quartermasters unit and put in charge of a tanker for hauling water to various posts.  He testified that on his third or fourth day with the unit while making a run from Long Binh, the road gave way and the tanker in front of him rolled or slid down over the mountain and was destroyed; the Veteran testified that the driver in the other tanker truck, another individual from his unit, was killed in the crash.  He testified that while he was in Vietnam, he took on small arms fire and returned fire but nobody was hurt in the process.  He testified that he has seen two VA psychiatrists who have diagnosed him with PTSD and treated him with medications.

On July 2015 VA examination, the Veteran reported that he saw a trailer go over a hill in monsoon season; the driver got too close to the edge of the road and the truck slid off the mountain and he never saw the driver again; the examiner opined that this was not related to combat or fear of hostile or military activity.  The Veteran reported that he saw dead bodies when he stopped by the side of the road for a break while driving convoys; the examiner also opined that this was not related to combat or fear of hostile or military activity.  The Veteran reported that he was scared while on guard duty from hearing noises and being unable to see what was there.  He reported that he missed work, which contributed to his depressive symptoms.  The examiner noted that the Veteran receives VA medication management and therapy; on the most recent treatment, in July 2015, the diagnoses were depressive disorder not otherwise specified, cognitive history possibly related to incompletely targeted depression, and PTSD by history.  Following a mental status examination, the diagnosis was unspecified depressive disorder.  

The July 2015 VA examiner opined that the Veteran's symptoms do not meet the criteria for a diagnosis of PTSD according to criteria in the DSM-IV or DSM-5, but the symptoms do meet the criteria for unspecified depressive disorder.  The examiner opined that the Veteran's past reporting of traumatic combat experiences in Vietnam, which he no longer reports, have led to previous diagnoses of PTSD because mental health providers depend on the self report of the veteran in formulating diagnoses.  The examiner opined that the Veteran's depressive disorder was less likely than not (less than 50% probability) incurred in or caused by service.  The examiner opined that the Veteran's current symptom pattern did not develop due to his reported experiences in Vietnam.  The examiner opined that the Veteran's unspecified depressive disorder is not related to his military service and it was not incurred in or aggravated during his service (to include as due to any corroborated event in service).  The examiner noted that, according to a review of the record and clinical interview with the Veteran, his depressive symptoms developed after he was diagnosed with the medical conditions which made it difficult for him to continue employment (and so he filed for and was awarded Social Security disability benefits in 2005) (emphasis added).  The examiner opined that the Veteran's depressive disorder seems most likely due to his medical conditions and not being able to work; the medical conditions were noted by the examiner to include diabetes [which is service connected], arthritis, COPD, and GERD.  

Social Security Administration records reflect that the Veteran was awarded disability benefits due to a primary diagnosis of cardiomyopathy and secondary diagnosis of emphysema.  

Additional VA treatment records reflect mental health treatment with no further opinions regarding etiology.

It is not in dispute that the Veteran has a psychiatric disability (unspecified depressive disorder), which was diagnosed on VA examination.  It is also not in dispute that he has established service connection for type 2 diabetes mellitus.  He contends that his psychiatric disability is secondary to (was caused or aggravated by) his service-connected diabetes mellitus and other (non-service connected) physical disabilities.  The medical opinions in this matter are not conflicting.  The October 2012 and July 2013 VA examinations included no diagnosis or etiological opinion.  The July 2015 VA examiner diagnosed unspecified depressive disorder; opined that the Veteran's depressive symptoms developed after he was diagnosed with the medical conditions which made it difficult for him to continue employment; noted that these medical conditions included [service connected] diabetes in addition to arthritis, COPD, and GERD; and opined that the Veteran's depressive disorder seems most likely due to his medical conditions and not being able to work.  The Board finds no reason to question the opinion by the July 2015 VA examiner.  That provider has opined that the Veteran's medical conditions including his service-connected diabetes mellitus have caused his current psychiatric disability.  

Resolving any remaining reasonable doubt in the Veteran's favor as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that the evidence persuasively shows that the Veteran's psychiatric disability was caused, at least in part, by his service-connected type 2 diabetes mellitus.  All of the requirements for establishing secondary service connection are met; service connection for a depressive disorder is warranted.


ORDER

Service connection for a depressive disorder as secondary to service-connected type 2 diabetes mellitus is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


